09/18/2020
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                Assigned on Briefs July 8, 2020

                  KADARICK LUCAS v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Shelby County
                  No. 17-05070, C1708766 J. Robert Carter, Jr., Judge
                        ___________________________________

                              No. W2019-01635-CCA-R3-PC
                          ___________________________________

The Petitioner, Kadarick Lucas, pleaded guilty to two counts of aggravated robbery, and
he received an eight-year effective sentence. The Petitioner then filed a petition for post-
conviction relief, contending that he received ineffective assistance of counsel and that he
did not plead guilty freely and voluntarily. Following a hearing, the post-conviction
court denied the petition, and the Petitioner appeals. After a review of the record, we
affirm the judgment of the post-conviction court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and J. ROSS DYER, JJ., joined.

Chelsea Rainey, Memphis, Tennessee, for the appellant, Kadarick Lucas.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Regina Thompson,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                              OPINION

                          FACTS AND PROCEDURAL HISTORY

                                             Guilty Plea

       At the plea colloquy, the Petitioner stipulated that he was walking with the
victims, Torell Howell and Steven Groggans1, in Shelby County, TN, when he directed

1
 The victim’s name is also spelled “Goggans” in his witness statement dated July 26, 2016, entered as an
exhibit at the post-conviction relief hearing.
them behind a residence. The Petitioner pulled out a revolver, fired a shot in the air, and
pointed the gun at the victims as he demanded they give him their cell phones, belts, $60
in cash, and a gold chain. A Shelby County grand jury indicted the Petitioner on two
counts of aggravated robbery. The Petitioner subsequently pleaded guilty to both counts.
He agreed to serve concurrent sentences of eight years for each count.

        Trial counsel informed the trial court at the colloquy that he would be more
comfortable going forward with the Petitioner’s mother present because she could not be
there and the Petitioner was seventeen years old. Trial counsel had previously obtained a
one-week continuance to allow the Petitioner the opportunity to speak with his mother.
Trial counsel preferred that the Petitioner not plead guilty that day both because the
Petitioner had not spoken to his mother in person and because the Petitioner would
shortly turn eighteen, which could affect his housing in prison. Upon questioning by the
trial court, the Petitioner indicated that he wanted to plead guilty that day despite the
court’s willingness to continue the matter until his eighteenth birthday had passed. The
Petitioner insisted that he was ready to plead guilty. He was comfortable making the
decision at that time even though he would be an adult in a couple of weeks, and he knew
he was being convicted as an adult.

        The Petitioner had a tenth-grade education. He could not talk to his mother in
person prior to pleading guilty because of a conflict in his mother’s schedule, but he did
talk to her over the telephone. Before the colloquy, trial counsel explained to the
Petitioner the rights he was waiving by entering a guilty plea. The Petitioner signed the
waiver form and testified that he understood the State’s burden to present evidence
against him and his rights to have a jury trial, confront witnesses presented at that trial, to
testify, to refrain from testifying, and to appeal his case with appointed counsel. The
Petitioner also understood that he would not have a jury trial and would not be able to
appeal his case if he pleaded guilty. He affirmed that he wanted to plead guilty instead of
having a jury decide his case.

        The Petitioner testified that he understood that he was pleading guilty to two
counts of aggravated robbery, that he would serve eight years, and that he would serve 85
percent of that sentence before release eligibility. The trial court marked on the judgment
form that his sentence would be served at the “penal farm” in Shelby County, but the
Petitioner understood that he could be sent somewhere else. He testified that he was
entering into the plea agreement freely and voluntarily and that nobody threatened him or
made him agree to the offer. He was also not on any medication at the colloquy, and he
felt that he understood what he was doing.

       The Petitioner testified that he talked to trial counsel about his decision to plead
guilty. Trial counsel reviewed the facts of the case with him and answered all of his
questions. He agreed that trial counsel had discussed the State’s anticipated proof with
him “on multiple occasions.” The Petitioner wanted to get the case behind him, and he

                                              2
did not have any further questions for the court before pleading guilty. The trial court
found that the Petitioner entered into the plea freely and voluntarily and that he
knowingly and intelligently waived his rights free from threats or coercion. The trial
court then found the Petitioner guilty and imposed the agreed-upon sentence.

                               Post-Conviction Proceedings

       The Petitioner filed a timely post-conviction petition, claiming that he entered into
his guilty plea involuntarily, that he received ineffective assistance of trial counsel, and
“other grounds” not specified. After the post-conviction court appointed him counsel, the
Petitioner filed an amended petition, asserting the same grounds for relief but omitting
the “other grounds” identified in the first petition. The post-conviction court held a
hearing, where the Petitioner and trial counsel testified.

       The Petitioner testified that trial counsel represented him for about four or five
months prior to the entry of the guilty plea. Trial counsel visited him in jail once.
According to the Petitioner, trial counsel never reviewed discovery with him. The
Petitioner explained that trial counsel instead only gave him discovery in court and
communicated the State’s offers to him. The Petitioner recalled that the first plea offer
communicated to him was for ten years at 85 percent, but he explained that he ultimately
received eight years at 85 percent. He testified that he did not enter into the latter plea
agreement freely and voluntarily because he was young at the time and because trial
counsel did not explain the plea agreement to him.

       On cross-examination, the Petitioner admitted that he was only a few weeks away
from his eighteenth birthday when he pleaded guilty. Before the Petitioner entered into
the agreement, he was advised by trial counsel to discuss it with his mother. He talked to
his mother over the telephone rather than in person. He recalled the trial court explaining
his rights to him and agreed he understood his right to plead not guilty. However, the
Petitioner maintained that trial counsel did not explain everything to him.

        The Petitioner testified that he had the opportunity to review all the evidence but
that trial counsel would not discuss the evidence with him and would only discuss the
plea negotiations. He further testified that trial counsel did not go over his right to a jury
trial but stated that the court did explain his right to not plead guilty. He testified that he
did not understand his right to not plead guilty at the time he entered his plea, even
though he told the court he did understand it. He was not under the influence of any
medication when he pleaded guilty.

        The post-conviction court then asked the Petitioner what he understood at the time
of the post-conviction hearing that he did not understand when he pleaded guilty. The
Petitioner responded that he did not understand his sentence or the evidence. Later, he
testified that he presently had a better understanding of the facts of the case and the law.

                                              3
He explained that he was improperly sentenced and that the victims’ statements were
inconsistent. He acknowledged that he received the minimum sentence but maintained
that he still wanted to have a trial.

       On redirect examination, the Petitioner testified that he learned in preparation for
the post-conviction hearing of more than eight inconsistent statements made by the
victims in the underlying case. The victims’ statements were introduced as an exhibit
during the post-conviction relief hearing. The statements indicated that the Petitioner and
an individual named “Corey” robbed the victims. The Petitioner testified in detail about
three of the alleged inconsistencies contained in the statements. First, the Petitioner
explained that one victim stated the robbery occurred at five o’clock, while the other
victim stated it occurred between twelve and three o’clock. Second, the Petitioner
noticed that the victims alleged the robbery occurred at different locations. Third, the
victims described the guns utilized in the robbery differently. Mr. Howell stated that the
Petitioner used a black revolver and Corey used a silver gun. Mr. Groggans stated that
“[o]ne of them had a revolver and the other had a silver and black pistol.”

       On recross-examination, the Petitioner admitted that he obtained the victims’
statements before pleading guilty and that he was present at a juvenile court hearing
where they both testified. He maintained that trial counsel did not review the
inconsistencies with him and that he did not know they existed prior to pleading guilty.

       Trial counsel testified that he had practiced law since 1994, and he had previously
represented juvenile defendants. He gave discovery to the Petitioner on February 6,
2018. He would review discovery with a juvenile client more carefully than others, and
he would make sure they understood it. Trial counsel did not recall specifically
reviewing discovery with the Petitioner, but he visited the Petitioner once in jail and met
with him several times for court dates. Trial counsel also communicated with the
Petitioner’s mother. He was certain he would have reviewed discovery with the
Petitioner. Trial counsel explained he would have reviewed discovery “more in depth”
had the case been set for trial. However, he attempted to negotiate a plea deal because
the Petitioner was “adamant about getting rid of his case.” A competency evaluation
indicated the Petitioner was competent, but trial counsel thought he probably had some
“learning issues.”

       Trial counsel testified that he was sure he discussed the facts with the Petitioner.
He informed the Petitioner that the sentences could be consecutive. Trial counsel stated
that the Petitioner decided to accept the State’s offer of eight years. He went over the
Petitioner’s rights with him, as did the trial court at the plea colloquy. He was concerned
about the Petitioner’s age and asked for a continuance for him to talk with his mother.
However, trial counsel stated that he felt comfortable that the Petitioner understood
everything. He stated that he would have answered all of the Petitioner’s questions about


                                            4
the case and would not have gone forward if he had felt that the Petitioner was not
competent. The Petitioner was not hesitant about pleading guilty.

        On cross-examination, trial counsel explained that he visited the Petitioner once in
jail and “numerous times . . . when he had court.” He could not recall specifically
reviewing discovery with the Petitioner, but he explained it would have been his practice
to do so. Trial counsel recalled giving the Petitioner copies of the discovery file within
thirty days of being appointed to represent him.

       Trial counsel testified that he did not know if he specifically discussed with the
Petitioner the inconsistencies in the victims’ statements.              He noted that the
inconsistencies would be relevant to the jury’s evaluation of the facts and that the
Petitioner did not want a jury trial. He testified that the Petitioner consistently stated that
he did not want to go to trial. He believed the Petitioner understood what he was
agreeing to, and trial counsel would have not gone forward if he felt that the Petitioner
did not understand.

       In its order denying post-conviction relief, the post-conviction court found that the
Petitioner did not dispute the testimony from the colloquy that took place prior to
pleading guilty. After pleading guilty, the Petitioner further reviewed the evidence in the
case and decided he wanted a trial because he found what he believed were
inconsistencies in victims’ statements. The court found that trial counsel obtained
discovery and gave it to the Petitioner. Trial counsel also discussed the case on several
occasions, including during the one visit to the jail where the Petitioner was incarcerated.
Trial counsel stated that the Petitioner wanted to plead guilty and did plead guilty after
discussing it with his mother. Trial counsel convinced the State to agree to the minimum
sentence for the offenses, and trial counsel felt comfortable the Petitioner entered the plea
knowingly and voluntarily.

       The post-conviction court denied his petition, concluding that he received
effective assistance of counsel and that he knowingly and voluntarily pleaded guilty. The
post-conviction court found that trial counsel provided discovery to the Petitioner,
discussed the case with him on several occasions, and informed him of the available
options. The post-conviction court also found that the Petitioner entered his guilty plea
knowingly, intelligently, and voluntarily. The Petitioner filed a timely notice of appeal.
We proceed to consider his claims.

                                        ANALYSIS

       The Petitioner contends that the post-conviction court erred in denying his petition
because he received ineffective assistance of counsel and his guilty plea was not knowing
and voluntary. A petitioner may request post-conviction relief by asserting grounds
alleging that his “conviction or sentence is void or voidable because” it abridged his

                                              5
constitutional rights provided by the Tennessee or the United States constitutions. T.C.A.
§ 40-30-103. To obtain post-conviction relief, a petitioner must prove the allegations of
fact made in the petition by clear and convincing evidence. T.C.A. § 40-30-110(f). The
judgment of the post-conviction court may be appealed to this court. T.C.A. § 40-30-
116. On appeal, the post-conviction court’s findings of fact are conclusive unless the
evidence preponderates against them. Ward v. State, 315 S.W.3d 461, 465 (Tenn. 2010).
“[Q]uestions concerning the credibility of witnesses, the weight and value to be given
their testimony, and the factual issues raised by the evidence are to be resolved by the
trial judge.” Fields v. State, 40 S.W.3d 450, 456 (2001) (citing Henley v. State, 960
S.W.2d 572, 579 (Tenn. 1997)). Additionally, appellate courts may not “substitute their
own inferences for those drawn by the trial court.” Id. (citing Henley, 960 S.W.2d at
579). This court reviews “a post-conviction court’s conclusions of law, decisions
involving mixed questions of law and fact, and its application of law to its factual
findings de novo without a presumption of correctness.” Whitehead v. State, 402 S.W.3d
615, 621 (Tenn. 2013) (citations omitted). The issues of whether a guilty plea was
knowing and voluntary and whether a petitioner received ineffective assistance of
counsel are mixed questions of fact and law reviewed de novo on appeal. Jaco v. State,
120 S.W.3d 828, 830 (Tenn. 2003); State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999).

                          1. Ineffective Assistance of Counsel

       A criminal defendant has a right to the assistance of counsel under the Sixth
Amendment to the United States Constitution and Article I, section 9, of the Tennessee
Constitution. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). The right to assistance of
counsel inherently guarantees that counsel’s assistance is “effective.” Strickland v.
Washington, 466 U.S. 668, 685-86 (1984); Dellinger v. State, 279 S.W.3d 282, 293-94
(Tenn. 2009). To prove that counsel was ineffective, a petitioner must show that (1) his
counsel performed deficiently and (2) such deficient performance prejudiced the defense.
Strickland, 466 U.S. at 687-88.

        To establish deficient performance, a petitioner must show that “counsel’s
representation fell below an objective standard of reasonableness.” Id. at 688. This
standard requires a petitioner to demonstrate that the “services rendered or the advice
given” were “‘below the range of competence demanded of attorneys in criminal cases.’”
Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009) (quoting Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)). Counsel must have made errors so serious that counsel
was not functioning as the “‘counsel’” guaranteed by the Sixth Amendment. Strickland,
466 U.S. at 687. Deficiency in the context of guilty pleas is measured in the same
manner. See Hill v. Lockhart, 474 U.S. 52, 58 (1985). Measuring counsel’s performance
requires giving deference to counsel’s decisions, and courts must apply a “strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance.” Strickland, 466 U.S. at 669. Accordingly, this court has held that a
“petitioner is not entitled to the benefit of hindsight, may not second-guess a reasonably

                                            6
based trial strategy by his counsel, and cannot criticize a sound, but unsuccessful, tactical
decision made during the course of the proceedings.” Adkins v. State, 911 S.W.2d 334,
347 (Tenn. Crim. App. 1994). The reviewing court “must make every effort to eliminate
the distorting effects of hindsight, to reconstruct the circumstances of counsel’s conduct,
and to evaluate the conduct from the perspective of counsel at that time.” Howell v.
State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing Strickland 466 U.S. at 689). The
“deference to tactical choices only applies if the choices are informed ones based upon
adequate preparation.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).

       Adequate preparation includes counsel’s “duty to make reasonable investigation or
to make a reasonable decision that makes particular investigations unnecessary.” Burns,
6 S.W.3d at 462 (quoting Strickland, 466 U.S. at 691). Counsel’s decision to not
investigate must be assessed by courts “for reasonableness in all the circumstances,
applying a heavy measure of deference to counsel’s judgments.” Id.

        To demonstrate that a counsel’s deficient performance prejudiced the defense in
the context of a guilty plea, a petitioner must prove that “there is a reasonable probability
that, but for counsel’s errors, he would not have pleaded guilty and would have insisted
on going to trial.” Hill, 474 U.S. at 59. “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.
Because a petitioner must establish both deficiency and prejudice to prove ineffective
assistance of counsel, a court need not address both prongs where the petitioner has failed
to establish one of them. See Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (citing
Strickland, 466 U.S. at 697).

        In the present case, the Petitioner argues that the post-conviction court erred in
finding that he received effective assistance of counsel. In support, the Petitioner first
asserts that trial counsel failed to adequately prepare for his case and failed to explain the
plea deal with him prior to pleading guilty. The Petitioner contends that trial counsel
failed to review discovery with him that would have revealed inconsistencies in the
victims’ statements. Petitioner additionally contends that trial counsel informed him of
the plea offer but did not explain it to him. Second, the Petitioner asserts that prejudice
exists because he would have gone to trial if he had known about the inconsistencies
contained in the discovery file. He contends that he “never knew the viability of success
at trial.” Had trial counsel explained the discovery to the Petitioner, he argues, he would
have likely decided to go to trial instead. We disagree with the Petitioner that trial
counsel’s performance was deficient, and we decline to address his claim as it relates to
prejudice.

      The Petitioner has not shown that trial counsel performed deficiently in assisting
him with his guilty plea. The post-conviction court found that trial counsel provided
discovery to the Petitioner, discussed the case with him on several occasions, and
informed him of the available options. At the plea colloquy, the Petitioner testified that

                                              7
he discussed the facts of the case with trial counsel. The Petitioner further testified that
trial counsel answered all of his questions sufficiently. At the post-conviction hearing,
the Petitioner testified that trial counsel did not explain the facts contained in the
discovery file to him. Particularly, he claimed that trial counsel did not inform him of
inconsistencies in the victim’s statements. Trial counsel testified that he was sure he
discussed the facts of the case with the Petitioner. Although trial counsel did not recall
specifically going over discovery, it would have been his practice to do so. Trial counsel
further testified that the Petitioner was adamant about pleading guilty, even after
reviewing the discovery. The post-conviction court’s findings implicitly gave more
weight to trial counsel’s testimony than to the Petitioner’s testimony. Absent evidence
that preponderates against the post-conviction court’s findings of fact, they are conclusive
on appeal. See Ward, 315 S.W.3d at 465. Nothing in the record rebuts the strong
presumption that trial counsel’s performance was objectively reasonable. Accordingly,
we conclude that the Petitioner is not entitled to relief on this ground.

                     2. Voluntariness of the Petitioner’s Guilty Plea

       Due process requires that a criminal defendant’s guilty plea be “knowing and
voluntary.” Johnson v. State, 834 S.W.2d 922, 923 (Tenn. 1992) (citing Boykin v.
Alabama, 395 U.S. 238, 243 (1969)). A guilty plea comports with due process where it
“represents a voluntary and intelligent choice among the alternative courses of action
open to the defendant.” Jaco, 120 S.W.3d at 831 (citing North Carolina v. Alford, 400
U.S. 25, 31 (1970)). In making this assessment, courts must consider circumstantial
factors, including:

       the relative intelligence of the defendant; the degree of his familiarity with
       criminal proceedings; whether he was represented by competent counsel
       and had the opportunity to confer with counsel about the options available
       to him; the extent of advice from counsel and the court concerning the
       charges against him; and the reasons for his decision to plead guilty,
       including a desire to avoid a greater penalty that might result from a jury
       trial.

Blankenship v. State, 858 S.W.2d 897 (Tenn. 1993). A reviewing court must consider the
totality of the circumstances surrounding a petitioner’s plea of guilty. State v. Turner,
919 S.W.2d 346, 353 (Tenn. Crim. App. 1995).

       The Petitioner argues that the post-conviction court erred in concluding that his
guilty plea was entered into knowingly and voluntarily. As support, the Petitioner argues
that his relative intelligence weighs against such a finding because he was seventeen
years old at the time, had learning issues, and only had an eighth-grade education.
Contrary to this assertion, the Petitioner testified at the plea colloquy that he had a tenth-
grade education. He additionally cites his youth, limited knowledge of the law, and

                                              8
limited experience with the criminal justice system for the proposition that he was not
familiar with criminal proceedings. He contends that he pleaded guilty to get the case
behind him instead of trying to avoid a harsher sentence. According to the Petitioner,
trial counsel did not competently represent him, barely conferred with him about his case,
and only told him about the State’s plea offer.

       The post-conviction court did not err in concluding that the Petitioner’s plea was
knowing and voluntary. At the time the Petitioner pleaded guilty, he was just a few
weeks away from his eighteenth birthday and had obtained up to a tenth-grade education.
Although trial counsel stated he thought the Petitioner had learning issues, a competency
examination revealed that he was otherwise competent. The Petitioner was given
additional time to talk to his mother about the decision before pleading guilty. Despite
knowing the trial court would give him additional time to consider the decision due to his
minority, the Petitioner insisted on pleading guilty that day and indicated he understood
the case against him, the effect of his plea of guilty, and the rights he was waiving by
pleading guilty. In terms of his familiarity with criminal proceedings, the State notes that
one of the exhibits shows the Petitioner had been placed on probation as a juvenile for
theft of a car but had no prior convictions. The Petitioner testified that he met with trial
counsel on multiple occasions to discuss the facts of his case and the plea offer. The
record reflects that the trial court also inquired extensively into the Petitioner’s
knowledge and voluntariness, confirming at various points during the colloquy that he
was knowingly and voluntarily pleading guilty. He also told trial counsel and the court
that he wanted to plead guilty to put the case behind him. He knew that he would receive
the minimum sentence for his convictions and that exercising his right to a jury trial
could result in a higher penalty. We conclude that the post-conviction court did not err in
holding that the Petitioner pleaded guilty freely and voluntarily under the totality of the
circumstances. Accordingly, the Petitioner is not entitled to relief on this ground.

                                     CONCLUSION

         Based upon the foregoing reasons, we affirm the judgment of the post-conviction
court.



                                    ___________________________________________
                                    JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                             9